UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-4950



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


ELSON PRESSLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:07-cr-00041-D)


Submitted:    April 24, 2008                  Decided:   May 2, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. George E. B.
Holding, United States Attorney, Anne M. Hayes, Banumathi
Rangarajan, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elson Pressley pled guilty, without a plea agreement, to

possession of a firearm and ammunition by a convicted felon, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2007).   He received an enhanced sentence under the Armed Career

Criminal Act (“ACCA”), 18 U.S.C.A. § 924(e) (West 2000 & Supp.

2007).   Pressley timely appealed.

           Pressley asserts that the ACCA enhancement violated his

Sixth Amendment rights because his prior convictions, upon which

the court based the enhancement, were not submitted to a jury,

proved beyond a reasonable doubt, or admitted by him.   However, as

Pressley recognizes, this court rejected the same argument in

United States v. Cheek, 415 F.3d 349, 352-54 (4th Cir. 2005); see

also United States v. Thompson, 421 F.3d 278, 283 (4th Cir. 2005).

A panel of this court may not overrule a prior published decision

of the court.   United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.

1999).

           Accordingly, we affirm Pressley’s sentence. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -